                                          Case 4:18-cv-05682-PJH Document 87 Filed 03/08/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DANESHA MONTANOCORDOBA,
                                                                                        Case No. 18-cv-05682-PJH
                                   8                   Plaintiff,

                                   9            v.                                      ORDER GRANTING MOTION FOR
                                                                                        LEAVE TO FILE A MOTION FOR
                                  10     CONTRA COSTA COUNTY,                           RECONSIDERATION
                                  11                   Defendant.                       Re: Dkt. No. 85

                                  12
Northern District of California
 United States District Court




                                  13          The court is in receipt of Contra Costa County’s (the “County”) motion for leave to
                                  14   file a motion for reconsideration. Dkt. 85. The court GRANTS the motion for leave and
                                  15   will treat it as the motion for reconsideration itself. Within seven days of this order,
                                  16   plaintiff may file a response to the County’s motion not to exceed ten pages.
                                  17          IT IS SO ORDERED.
                                  18   Dated: March 8, 2021
                                  19                                                /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  20                                                United States District Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
